United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60671
                          Summary Calendar



MASOUD YADEGAR,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.


                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 588 417

                        --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Masoud Yadegar, a native and citizen of Iran, petitions for

review of an order of the Board of Immigration Appeals (BIA)

dismissing his appeal of the immigration judge’s (IJ) decision to

deny his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).       The

petition is DENIED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60671
                                  -2-

     The BIA’s order dismissing Yadegar’s appeal expressly

adopted and affirmed the IJ’s finding that Yadegar was not a

credible witness.    Although our review ordinarily is limited to

the BIA’s decision, when the BIA adopts the decision of the IJ,

this court may review the IJ’s decision.      See Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).      Because the BIA adopted the

IJ’s credibility finding without stating additional reasons, we

review the IJ’s decision.

     The IJ must determine the credibility of witnesses.        Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).     This court does not

substitute its judgment for that of the IJ or BIA with respect to

witness credibility and the ultimate factual findings based on

credibility determinations.      Chun, 40 F.3d at 78.   When a finding

regarding credibility is based on “a reasonable interpretation of

the record and therefore supported by substantial evidence,” it

will be upheld.     Id. at 79.   “[A] credibility determination may

not be overturned unless the record compels it.”        Lopez De Jesus

v. INS, 312 F.3d 155, 161 (5th Cir. 2002) (citing Chun, 40 F.3d

at 78)).

     In addition to arguing the merits of his claims for asylum,

withholding of removal, and protection under the CAT, Yadegar

challenges the IJ’s finding that he was not a credible witness.

The IJ’s credibility finding is amply supported by the record.

See Chun, 40 F.3d at 79.     The record thus does not compel a

credibility determination contrary to that of the IJ.        See Lopez
                             No. 04-60671
                                  -3-

De Jesus, 312 F.3d at 161.    Because the credibility determination

is supported by substantial evidence, Yadegar’s petition for

review of the BIA’s order is DENIED.